              Case 2:20-cv-00880-TSZ Document 50 Filed 06/14/21 Page 1 of 1




 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4
          ANTHONY BEMELMAN,
 5
                                     Plaintiff,
 6
                                                              C20-880 TSZ
                  v.
 7
                                                              MINUTE ORDER
          DEERE & COMPANY,
 8
                                     Defendant.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
            (1)     Plaintiff’s Motion to Compel and for Relief from a Deadline, docket no. 46,
     is DENIED. Plaintiff’s requests to depose Defendant’s paralegal, or, in the alternative, to
12
     access Defendant’s internal databases, are not justified. Plaintiff has already deposed
     Defendant’s 30(b)(6) witness, who provided information concerning the relevant
13
     databases and searches; in particular, the 30(b)(6) witness testified that he directed the
     paralegal to conduct the search, including which search terms and timeframe to use.
14
     Unger Decl. at ¶ 5. Plaintiff has provided no basis to compel discovery. See Fed. R. Civ.
     P. 37(a)(3); see also Freed v. Home Depot U.S.A., Inc., No. 18-cv-359, 2019 WL 582346,
15
     at *5 (S.D. Cal. Feb. 13, 2019) (concluding plaintiff was not entitled to conduct a
     deposition of defendant’s in-house paralegal, particularly where defendant agreed to
16
     produce a 30(b)(6) deponent). Nor has Plaintiff shown good cause to extend the
     discovery cutoff deadline. See LCR 16(b)(6). Neither party is entitled to attorneys’ fees
17
     or expenses incurred in connection with this motion. See Fed. R. Civ. P. 37(a)(5)(B).
18          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 14th day of June, 2021.
20

21                                                        William M. McCool
                                                          Clerk
22
                                                          s/Gail Glass
23                                                        Deputy Clerk

     MINUTE ORDER - 1
